04/24/2020



                                                                                       Case Number: DA 20-0117




               IN THE SUPREME COURT OF THE STATE OF MONTANA

                             Supreme Court Cause No. DA 20-0117

                                          )
DEPARTMENT OF LABOR &                     )
INDUSTRY, ex rel.: David A.               )
Stevenson,                                )
                                          )      ORDER GRANTING
               Petitioner/Appellee,       )      EXTENSION OF TIME TO
                                          )      FILE APPELLANTS’
               vs.                        )      OPENING BRIEF
                                          )
LEPROWSE CONSTRUCTION, INC.,              )
and LEPROWSE CONTRACTING, INC.,           )
Montana Corporations action as joint      )
employers,                                )
                                          )
               Respondents/Appellants,    )
                                          )

       PURSUANT to the Appellants’ Unopposed Motion for Extension of Time to File

Appellants’ Opening Brief pursuant to M.R.App.P. Rule 26.1,

       IT IS HEREBY ORDERED that Appellants’ shall have to and including June 8, 2020, to

file and serve their Opening Brief.

       DATED this _____ day of April, 2020.



                                          By
                                                 Clerk of the Montana Supreme Court




ORDER GRANTING EXTENSION OF TIME TO FILE APPELLANTS’ OPENING
                                                      Electronically signed by:
BRIEF--pg. 1                                            Bowen Greenwood
                                                                          Clerk of the Supreme Court
                                                                                 April 24 2020